[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.]
 OPINION
This appeal is taken from the decision or ruling of the clerk of this court upon the several objections interposed by the respondent to the appellant's cost bill on this appeal.
It appears that all of respondent's objections were sustained, except as to two items, as follows: "To cost of typing appellant's bill of exceptions, 663 folios at 15¢ per folio, for one copy — $99.45; to reporter's fees — $47.60."
Upon review of the record, it appears that the clerk finds that the bill of exceptions on file herein does not contain more than 600 folios, and the amount as to this first item should be reduced from $99.45 to $90. The clerk further finds that the item of $47.60 for reporter's fees should be stricken from appellant's memorandum of costs.
The question presented for decision is whether under the facts and circumstances as shown by respondent's objections the cost of the bill of exceptions is not to exceed the sum of $71, as against the sum of $90, as allowed by the clerk.
It appears that the respondent's attorney of record filed, in connection with the objections interposed to the appellant's cost bill, an affidavit, which stands uncontradicted, to show how the bill of exceptions was prepared, settled, and allowed in the court below. It appears from the affidavit that the transcript of the testimony and proceedings in the court below and included in the bill of exceptions on file in this cause was directed by the trial court to be prepared, with a stipulation that each of the parties should bear one-half the cost of the transcription thereof to be made by the court's official reporter; that the reporter, pursuant to said direction and stipulation, transcribed and bound three full copies of the testimony, being the same and only copies which were used, filed, and served in connection with this appeal; that the reporter's charge in connection therewith was the sum *Page 204 
of $95.20; that each party paid half of said sum, namely, $47.60, which sum represents the entire outlay of the appellant in connection with such portion of the bill of exceptions; and that the appellant did not type or cause to be typed nor incur any expense in connection therewith except to the extent that such transcript of testimony embraced 148 pages or 444 folios of the 663 folios included in the appellant's memorandum of costs, as reduced by the clerk to 600 folios at the sum of $90; that the remaining portion of the bill of exceptions was not in excess of 128 folios, as shown by a numerical count, and that the maximum amount which the appellant could in any event be entitled to recover for the cost of typing his bill of exceptions would be and is the sum of $19.20, as against the sum of $99.45, or the sum of $90 as allowed by the clerk.
It is argued on behalf of the respondent that, whether the item of $47.60 be taxed as a part of the costs on appeal or as a part of the costs in the district court, the effect of the clerk's ruling makes it obligatory upon the respondent to pay to the appellant the sum of $90, plus the sum of $47.60, whereas the total liability of the respondent in this connection should be the total of two items, $23.40 and $47.60, or $71 in all. We are of the opinion that the argument is not only plausible but reasonable, and are satisfied that the item to be charged for the cost of typing appellant's bill of exceptions should be the sum of $71, as against $90 allowed by the clerk.
As thus reduced or modified, the appellant's memorandum of costs as allowed by the clerk stands affirmed. *Page 205